         Case 3:20-cv-00708-JWD-RLB              Document 46        05/28/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

RAYMOND KIMBLE, III                                                    CIVIL ACTION

VERSUS                                                                 NO. 20-708-JWD-RLB

HILLAR C. MOORE, III, ET AL.
                                              ORDER

       Before the Court is the plaintiff’s Motion to Substitute Party (R. Doc. 40), wherein the

plaintiff seeks to change the name of defendant John Doe to Carl DaBadie, Jr.

       With regards to any claims the plaintiff may be asserting against DaBadie in his official

capacity, to assert a claim of municipal liability under Section 1983, a plaintiff must adduce

sufficient factual matter to satisfy three elements: (1) the existence of an official policy or

custom; (2) a policymaker with final policymaking authority; and (3) a violation of constitutional

rights whose “moving force” is the policy or custom. Davis v. Tarrant County, Tex., 565 F.3d

214, 227 (5th Cir. 2009). Municipal liability cannot be established by a theory of respondeat

superior. Monell, 436 U.S. at 691. Instead, the plaintiff must point to some official policy or

custom that caused their constitutional harm. Id. The Fifth Circuit Court of Appeals has

unanimously defined an official policy for Section 1983 purposes as:

       1.      A policy statement, ordinance, regulation, or decision that is officially adopted
               and promulgated by the municipality's lawmaking officers or by an official to
               whom the lawmakers have delegated policy-making authority; or

       2.      A persistent, widespread practice of city officials or employees, which, although
               not authorized by officially adopted and promulgated policy, is so common and
               well settled as to constitute a custom that fairly represents municipal policy.
               Actual or constructive knowledge of such custom must be attributable to the
               governing body of the municipality or to an official to whom that body had
               delegated policy-making authority.

Bennett v. City of Slidell, 735 F.2d 861, 862 (5th Cir. 1984).
         Case 3:20-cv-00708-JWD-RLB              Document 46        05/28/21 Page 2 of 2




       With regards to individual liability, in order for a person to be found liable under § 1983

the person must have been personally involved in conduct causing an alleged deprivation of the

plaintiff’s constitutional rights, or there must be a causal connection between the conduct of that

person and the constitutional violation sought to be redressed. Lozano v. Smith, 718 F.2d 756,

768 (5th Cir. 1983). Any implied allegation that this defendant is responsible for the actions of

his subordinates or co-employees is alone insufficient to state a claim under § 1983. Monell v.

Department of Social Services, 436 U.S. 658, 694 (1978). Further, in the absence of direct

personal participation by a supervisory official in the alleged constitutional violation, the

plaintiff must allege that the deprivation of his constitutional rights occurred either as a result of

a subordinate’s implementation of the supervisor’s affirmative wrongful policies, or as a result of

a breach by the supervisor of an affirmative duty specially imposed upon him by state law.

Lozano v. Smith, supra.

       In the instant matter, the plaintiff makes no allegations whatsoever with regards to any

action or inaction on the part of Carl DaBadie, Jr. Nor has the plaintiff submitted a proposed

amended complaint setting forth any allegations against DaBadie. It is within the Court’ s

discretion to deny a motion to amend if it is futile. See Stripling v. Jordan Prod. Co., 234 F.3d

863, 872– 73 (5th Cir. 2000). Amendment as proposed would be futile due to the plaintiff’s

failure to state a claim against DaBadie. Accordingly,

       IT IS ORDERED that the plaintiff’s Motion (R. Doc. 40) is DENIED.

       Signed in Baton Rouge, Louisiana, on May 28, 2021.



                                               S
                                               RICHARD L. BOURGEOIS, JR.
                                               UNITED STATES MAGISTRATE JUDGE
